204 F.2d 512
UNITED STATES of America, Plaintiff-Appellee,v.Morris FRIEDBERG, Defendant-Appellant.
No. 282.
Docket 22729.
United States Court of Appeals Second Circuit.
Argued June 4, 1953.
Decided June 4, 1953.

Appeal from the United States District Court for the Southern District of New York; Sylvester J. Ryan, Judge.
Henry K. Chapman, New York City, for defendant-appellant.
J. Edward Lumbard, Jr., U. S. Atty. for Southern District of New York, New York City (James V. Ryan, Asst. U. S. Atty., New York City, of counsel), for plaintiff-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court.